TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00484-CV



                                    Jerry Welch, Appellant

                                                v.

                         Walter Kovar and Beverly Kovar, Appellees


      FROM THE DISTRICT COURT OF MILLS COUNTY, 35TH JUDICIAL DISTRICT
          NO. 11-1-6233, HONORABLE ROBERT MOORE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant has filed an unopposed motion to dismiss appeal. Appellant states that the

parties have reached an agreement and have settled all matters in this case. Accordingly, we grant

appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                             __________________________________________

                                             Melissa Goodwin, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: October 6, 2011